Title: To Benjamin Franklin from William Temple Franklin, 18 October 1781
From: Franklin, William Temple
To: Franklin, Benjamin


Dear & hond Sir,
Chaumont, sur Loire, 18, Oct. 1781.
Notwithstanding I left Orleans on Tuesday Morg, I did not get here ’till this Day at 11 .00— The shortness of the Days, & the Loire being at this Time extreamly low, occasioned our being so long on the Water: there are so many Sand Banks in the River that it was impossible for us to proced but from Sunrise to sunset: & notwithstanding; our Boat often got on the Banks, & was sometimes detained an hour or more before it could be got off.— We slept on Shore at Night, & took Provisions on board in the Morg to last the Day. A very necessary Precaution, as the Water gave us a good Appetite.— I often, in order to hasten our Progress, assisted in rowing, but as the boat was rather too much loaded we advanced but slowley, & I soon found I could go as fast on foot; & Yesterday I walked on the side of the River near seven Leagues. So that if it had not been for the Honor of coming in the Dilligence & Boat, I might as well have come entirely on foot; & I am confident I should have arrived here sooner.—
I have been recd in the politest manner. Made de Chaut. & her Children are in good Health & long much to see you. They purpose, as Me [Madame] Chaumont told me, continuing here ’till the Affairs of Mr Chaumont are arranged; She hopes, nay depends, on your making her a Visit at Christmas.
I have forwarded Cooch to Nantes, & recommended him to the Care of an Officer who was going thither.—
Present my Compts. to Mr Chaumont. He is much beloved in this Part of the World. I have heard nothing but his Eulogy, from Orleans to the Chateau. “Le bon homme! Le brave Homme! Le bon Seigneur!”
All the Family send their Love to you, & the beautiful Me Foucault, accompanys hers with an English Kiss.—

I am Dear Sir, Your ever affectionate & dutiful Grandson
W. T. Franklin
Dr Franklin
 
Addressed: A Monsieur / Monsieur Franklin / Ministre Plenipo: des Etats / Unis de l’Amerique / à Passy. / près Paris.
